

117 S943 IS: Parris Island Protection Act
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 943IN THE SENATE OF THE UNITED STATESMarch 24, 2021Mr. Graham (for himself and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit the use of Federal funds to close or realign the Marine Corps Recruit Depot located at Parris Island, South Carolina.1.Short titleThis Act may be cited as the Parris Island Protection Act.2.FindingsCongress finds the following:(1)The Marine Corps Recruit Depot located at Parris Island, South Carolina (in this section referred to as Parris Island), has served the United States as a home to the Marine Corps since 1891.(2)Parris Island was the first facility to integrate women in boot camp training for the Marine Corps in the United States.(3)Female recruits have trained at Parris Island since 1949.(4)The first integrated company of male and female recruits graduated from Parris Island in 2019.(5)Parris Island has cultivated a legacy of excellence and faithful service to the United States.(6)Parris Island is and shall remain the physical home of the U.S. Marine Corps Eastern Recruiting Region.3.Prohibition of closing or realignment of Marine Corps Recruit Depot located at Parris Island, South CarolinaNo Federal funds may be used to close or realign Marine Corps Recruit Depot, Parris Island, South Carolina, or to conduct any planning or other activity related to such closure or realignment.